Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Ide (JP 2008-075033; citations refer to the machine translation filed 9/8/2020) discloses an epoxy composition for use as a primer obtained by mixing an epoxy resin and a curing agent containing water (abstract; p2). The epoxy resin component comprises a silane coupling agent (p3). The curing agent comprises various amine compounds and can also comprise a silane coupling agent (p3).
Ide teaches the use of pigments (p5), but is silent with regard to a volume concentration thereof.
Ide teaches the composition comprises 0.1-20%, preferably 0.2-7% by weight of water relative to the weight of the whole epoxy resin (p3). Therefore, the reference teaches away from the claimed invention that requires “the coating composition comprises water in an amount of from 3.5 to 11 parts by weight with respect to 100 parts by weight of non-volatile content in the coating composition, [and] the coating composition comprises water in an amount of more than 20 parts by weight with respect to 100 parts by weight of the epoxy resin”.
In the most recent interview (Interview Summary mailed 12/10/2021), the examiner raised the concern that while the machine translation of Ide stated the amount of water is given “with respect to the weight of the whole epoxy resin”, it was not clear if this was an error in the translation such that the reference actually refers to the amount with resin to the whole epoxy resin composition, which would mean the reference did not necessarily teach away from the claimed invention. The examiner requested a partial translation of paragraph [0021] and claim 1 of Ide from the Translation Service Center at the United States Patent and Trademark Office, which has been cited and provided with this Notice of Allowance. The translation confirms the accuracy of the machine translation. Therefore, the noted concern is moot.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN D FREEMAN/Primary Examiner, Art Unit 1787